Pee Cukiam.
Appellant complains of the admission, over his objection, of evidence of medical expenses incurred on account of plaintiff’s injuries, and of the judge’s charge permitting recovery of such expenses by infant plaintiff. Plaintiff’s father had a separate cause of action for such expenses. Ellington v. Bradford, 242 N.C. 159, 86 S.E. 2d 925. His father served as Next Friend in the prosecution of this action. The allegations of the complaint respecting medical expenses are in general terms, but are sufficient to support a recovery for such expenses. Kizer v. Bowman, 256 N.C. 565, 124 S.E. 2d 543. Where the father, in whom the cause of action for medical expenses exists, is Next Friend and participates in the trial in which an award is made to the infant for medical expenses, the participation is a waiver of the father’s right to recover such expense's. Doss v. Sewell, 257 N.C. 404, 125 S.E. 2d 899. According to the decided cases it is error under certain circumstances for the court to permit recovery of medical expenses by an un-emancipated infant, over the objection of defendant made in apt time and form. Upon consideration of the entire record, we are of the opinion that if it was error in the instant case, the error was not sufficiently prejudicial to warrant a new trial.
Appellant assigns as error the charge of the court that the jury might award damages for future or permanent injury. He contends that there is no evidence to support such instruction. The assignment is overruled. The record contains some evidence of permanent injury.
No error.